By the Court:
Where in a criminal case the venue is changed and the state fails to convict or the defendant proves insolvent, the county in which the indictment is found is not liable for. the fees of the sheriff of .the county in which the trial was had. Section 7264, Revised Statutes, prescribing a course of procedure in such cases does not affect the right of that officer to compensation. The only compensation which sheriffs are entitled to receive in cases where the state fails to convict or the defendant proves insolvent, is the allowance, not exceeding three hundred dollars, provided for by section 1281 of the Revised Statutes.

Judgment reversed and petition dismissed at the costs of the defendant in error.